MEMORANDUM OPINION

                                             No. 04-10-00914-CV

                                      IN RE Juan Edgar OCHOA, Jr.

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: January 12, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 22, 2010, relator Juan Edgar Ochoa filed a petition for writ of mandamus,

complaining in part that the Justice of the Peace Precinct 3, Jim Hogg County, has prevented him

from appealing the justice court’s ruling. However, by statute this court only has the authority to

issue a writ against a “judge of a district or county court in the court of appeals district” and

other writs as necessary to enforce our appellate jurisdiction. See TEX. GOV’T CODE ANN.

§ 22.221(a)-(b) (West 2004). Therefore, we have no mandamus jurisdiction over a justice of the

peace unless the issuance of the writ is necessary to enforce our jurisdiction. We conclude the




1
  This proceeding arises out of Cause No. JP3-10-544, styled State of Texas v. Juan Edgar Ochoa, in the Justice of
the Peace Precinct 3, Jim Hogg County, Texas, the Honorable Heriberto Martinez presiding.
                                                                                       04-10-00914-CV


relief relator seeks is not necessary to enforce our jurisdiction. Accordingly, relator’s petition for

writ of mandamus is DISMISSED FOR LACK OF JURISDICTION.

                                                                      PER CURIAM




                                                 -2-